                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

       Alvin Jakelyn Williams,        )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:19-cv-00321-RJC
                                      )             3:14-cr-00217-RJC-DCK
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 14, 2019 Order.

                                               November 14, 2019
